June 12, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    LISA MURDOCK SMALLEY, Appellant

NO. 14-13-00717-CV                          V.

 ERIC C. SMALLEY, INDEPENDENT ADMINISTRATOR OF THE ESTATE
         OF JOHN HUBERT SMALLEY, III, DECEASED, Appellee
                 ________________________________

      This cause, an appeal from the judgment in favor of appellee, Eric C.
Smalley, Independent Administrator of the Estate of John Hubert Smalley, III,
Deceased, signed July 11, 2013, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, Lisa Murdock Smalley, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.